Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/22/2022 has been entered. Claims 2-3, 8, 10, 14, 16, 18 and 20-21 are cancelled. Claims 24-29 have been added. Claim 1 has been amended. Claims 1, 4-7, 9, 11-13, 15-19 and 22-29 are pending and are under examination.

Claim Rejections Withdrawn
The rejection of claim(s) 1, 4-7, 11,  and 15-23 under 35 U.S.C. 102(a)(1) as being anticipated by Santolaya et al. Lancet 2012; 379:617-24 as evidenced by  Dehne et al. Sexually Transmitted Infections Among Adolescents The Need for Adequate Health Services. World Health Organization 2005, 93 pages is  withdrawn in view of the amendment to claim 1.
The rejection of claims 1, 4-7, 9, 11, 12,  and 15-23 under 35 U.S.C. 103 as being unpatentable over Santolaya et al. Lancet 2012; 379:617-24 as evidenced by Dehne et al. Sexually Transmitted Infections among Adolescents the Need for Adequate Health Services. World Health Organization 2005. 93 pages and Oster et al. US 2008/0063665 3/13/08 cited previously is  withdrawn in view of the amendment to claim .
The rejection of claims 1, 4-7, 9, 11, 13  and 15-23 under 35 U.S.C. 103 as being unpatentable over Santolaya et al. Lancet 2012; 379:617-24 as evidenced by Dehne et al. Sexually Transmitted Infections among Adolescents the Need for Adequate Health Services. World Health Organization 2005 93 pages  and Gaafar et al. US 4186182 1/29/1980 cited previously is withdrawn in view of the amendment to claim 1.




Claim Rejections Maintained
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of claim(s) 9 under 35 U.S.C. 102(a)(1) as being anticipated by Santolaya et al. Lancet 2012; 379:617-24 as evidenced by  Dehne et al. Sexually Transmitted Infections Among Adolescents The Need for Adequate Health Services. World Health Organization 2005, 93 pages is maintained.
Santolaya et al disclose a method for immunizing a subject by administering to the adolescents aged 11-17 years of age (claim 9) three doses  of 4CMENB vaccine which comprises OMVs from N. meningitidis New Zealand strain NZ 98/254. See page 617 under summary. 
With regards to the limitation “to induce a cross reactive immune response against N. gonorrhoeae: "It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). "[A] limitation or the entire invention is inherent and in the public domain if it is the 'natural result flowing from' the explicit disclosure of the prior art." Id., citations omitted. 
The active method step of the claim (claim 1) which comprise administering to the subject an immunogenic composition comprising meningococcal outer membrane vesicles (OMVs) from Neisseria meningitidis serogroup B strain NZ98/254 to subject at increased risk of infection with N. gonorrhoeae relative to the average risk in the general population is taught. Therefore, the induction of a cross reactive immune response against N. gonorrhoeae is inherent and necessarily flows from the administration of the same composition to the same subject.
The method steps of Santolaya et al will also inherently induce the cross reactive immune response comprising a CD4+ T cell response against N. gonorrhoeae wherein the CD4+ T cell response comprises a Th1 profile, wherein administration increases the level of Interferon-gamma (IFN-y) as compared to administration of a control without the OMVs, wherein the CD4+ T cell response comprises a Th17 profile, wherein administration increases the level of Interleukin-17 (IL-17) as compared to administration of a control without the OMVs, wherein the CD4+ T cell response comprises a Th0 profile, wherein administration increases the level of Interleukin-2 (IL-2) and tumor necrosis factor (TNF) as compared to administration of a control without the OMVs, wherein the cross-reactive immune response comprises inducing bactericidal antibodies against Neisseria gonorrhoeae.
	4CMENB comprises aluminum hydroxide adjuvant (claims 4-5) and is free of thiomersal (claim 6). See page 618 under methods study design and participants.
	Santolaya et al disclose that the 4cMENB was administered by injection in the deltoid muscle i.e. intramuscular injection (claim 7). See page 618 under methods study design and participants.
	With respect to claim 23, the study subjects of Santolaya are healthy adolescent of either sex between the ages of 11-17 years. Since the subjects are healthy, the subjects are not co-infected with Chlamydia.
	As evidenced by Dehne et al, adolescents is defined by WHO as persons between 10 and 19 years of age and many adolescents around the world are sexually active and because many sexual contacts among them are unprotected, they are potentially at risk of contracting sexually transmitted infections (STIs). See page 1. Dehne et al disclose that adolescents are believed to present at least one third of cases of chlamydia trachomatis infection worldwide and perhaps an equal share of gonorrhea infection. See page 13 right column. Dehne et al disclose the prevalence gonorrhoeae in adolescent girls in Chile see figure 3 p. 14. Dehne et al disclose in smalls sample of young people in Chile 32% had already had sex by age 15. See page 8 right column
Thus, as evidenced by Dehne et al, worldwide and in Chile adolescents are at increased risk of Neisseria gonorrhoeae relative to the average risk in the population at least because they are sexually active and have unprotected sex.
The Santolaya et al disclose that the subject has previously been fully immunized against N. meningitidis as evidenced by administering of booster 2nd and 3rd doses of the 4CMENB vaccine correspond to booster doses, wherein the subject has been previously been immunized against N. meningitidis i.e. the 1st dose. Said 2nd and 3rd doses of the 4CMENB vaccine are inherently boosters to protect against N. gonorrhoeae.
	Response to Applicants Arguments
Applicants argues that the claims are directed towards administering at least 3 doses of an immunogenic composition, whereas at least one of these doses is to a subject 18 years or older with increased risk of infection with N. gonorrhoeae.
Applicant’s argument is not persuasive with respect to claim 9, which requires that the subjects are adolescents. According to the specification,  a human adolescents is 12-18 years old. The subjects in the combination of Santolaya are adolescents within the scope of adolescents as disclosed by the specification and for this reason the rejection is maintained.

New Claim Rejections Based on Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25 and  28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Neisseria gonorrhoeae in the subject or preventing Neisseria gonorrhoeae disease, does not reasonably provide enablement for a method to prevent Neisseria gonorrhoeae infection in the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 
Nature of the Invention
The claims are drawn to a method for immunizing a subject against Neisseria gonorrhoeae by administering to the subject an immunogenic composition according to a schedule of at least three doses, the method comprising:
administering to the subject the immunogenic composition, wherein the immunogenic composition comprises meningococcal outer membrane vesicles (OMVs) from Neisseria meningitidis serogroup B strain NZ98/254; and administering the immunogenic composition to the subject to induce a cross reactive immune response against Neisseria gonorrhoeae, wherein the subject is 18 years or older and is at increased risk of infection with Neisseria gonorrhoeae relative to the average risk in the general population, wherein the immunogenic composition is used to prevent Neisseria gonorrhoeae in the subject.

State of the Art and Predictability of the Art 
The specification teaches that efforts to develop an effective vaccine against  gonorrhoeae have been unsuccessful despite over a century of research. See page 1.

Guidance in the Specification/The Existence of Working Examples
The specification discloses a retrospective study described in example 2 of the specification. The retrospective study was performed to test the hypothesis that exposure to MENZB vaccine  (3 doses) is associated with a reduction in  risk of N. gonorrhoeae.
The retrospective study looked at  the occurrence of gonorrhoeae in a study population consisting of those aged 15-30 years who were diagnosed with gonorrhoeae, chlamydia or both and eligible to receive the MenNZB.TM. vaccine in New Zealand between 2004 and 2008, which was delivered though schools and primary health care. Data sources were the NZ National Health Index (NHI), which contains demographic information for anyone using the NZ health system, and the National Immunizations Register (NIR), which includes all individuals who received MeNZB.TM. vaccinations from 2004. The retrospective study showed that there was vaccine effectiveness (N. meningitidis OMV composition) against confirmed cases of gonorrhoeae among adolescents and adults aged 15-30 years.
In example 3 and example 4 and figure 7,  hSBA titer of pool sera from 10 mice immunized with OMVnz was high and showed bactericidal activity of sera raised against meningococcus B OMV against N. gonorrhoeae. In example 4, the sera against OMVnz reduces the adhesion of gonococcus to human cervical ME180 cells i.e. about 50% adhesion as compared to about 90% adhesion with preimmunize serum.
The specification does not correlate immune response generated against OMVs from NZ98/254 with prevention of N. gonorrhoeae infection in a subject.
The retrospective study (example 2 and figure 2) did not show that the OMV prevented N. gonorrhoeae infection in the subject . Instead, the retrospective study looked at the incidence of gonorrhoeae over time in subjects that were vaccinated against N. meningitidis and concluded that the MENZB vaccination was associated with a reduction in  risk of N. gonorrhoeae. However, no correlation was made against immune responses elicited against N. gonorrhoeae by the MENZB vaccine and protection from infection by N. gonorrhoeae. The bacterial adhesion inhibition study shows sera against OMVnz reduced adhesion of N. gonorrhoeae to cervical cells about 50% as compared to control at about 90% (figure 7).  
The art of preventing N. gonorrhoeae infection is complex as evidenced by teachings of the prior art on page 1 of the specification and as of the effective filing date there were no vaccines that prevented N. gonorrhoeae infection. If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling" Physiological activity can be considered inherently unpredictable. Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. See MPEP 2164.03.
For the reasons set forth above, the specification is not enabling for prevention of N. gonorrhoeae infection.



Claim(s) 1,4-6, 9, 15, 17, 19, 22, 23, 24 and 25  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meningococcal B Immunisation Evaluation Final Report CBG Health Research November 2006 retrieved 11/7/2022 from https://www.health.govt.nz/system/files/documents/publications/menzb-implementation-evaluation-nov06.pdf   hereinafter “Report”
as evidenced by  Dehne et al. Sexually Transmitted Infections Among Adolescents The Need for Adequate Health Services. World Health Organization 2005, 93 pages, cited previously and as evidenced by Oster et al. Vaccine 23 (2005) 2191-2196.

Claims 1, 4-6, 9, 23, 24, 25: Report disclose a method for immunizing a subject by administering to the subject an immunogenic composition according to a schedule of at least three doses (a primary dose and two booster doses), the method comprising:
Administering to the subject the immunogenic composition MENZB, wherein the immunogenic composition MENZB comprises  meningococcal outer membrane vesicles (OMVs) from Neisseria meningitidis serogroup B strain NZ98/254 as evidenced by Oster et al (section 2 under materials and methods on page 2192) who disclose that MENZB is an OMV vaccine derived from strain NZ98/254 and is adsorbed unto aluminum salt adjuvant (aluminum hydroxide) and is free of thiomersal; and
Wherein the subject is 18-19 years old and are not disclosed to be co-infected with Chlamydia. See pages 6 under “coverage”,  page 7 table E1 and E2 and page 71.
As evidenced by Dehne et al, adolescents is defined by WHO as persons between 10 and 19 years of age and many adolescents around the world are sexually active and because many sexual contacts among them are unprotected, they are potentially at risk of contracting sexually transmitted infections (STIs). See page 1. Dehne et al disclose that adolescents are believed to present at least one third of cases of chlamydia trachomatis infection worldwide and perhaps an equal share of gonorrhea infection. See page 13 right column.
Therefore, the 18 and 19 year old of the Report are at risk of infection with N. gonorrhoeae relative to the average risk in the general population.
With regards to the limitation “administering the immunogenic composition to induce a cross reactive immune response against N. gonorrhoeae” and  “wherein the cross-reactive immune response comprises inducing bactericidal antibodies against Neisseria gonorrhoeae”: "It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990). When "a claimed new benefit or characteristic of an invention otherwise in the prior art" is an inherent property of the old invention, "the new realization alone does not render the old invention patentable." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005). "[A] limitation or the entire invention is inherent and in the public domain if it is the 'natural result flowing from' the explicit disclosure of the prior art." Id., citations omitted. 
The active method step of the claim (claim 1) which comprise administering to the subject an immunogenic composition comprising meningococcal outer membrane vesicles (OMVs) from Neisseria meningitidis serogroup B strain NZ98/254 to subject aged 18 years or  19 years old and is at increased risk of infection with N. gonorrhoeae relative to the average risk in the general population is taught. Therefore, the induction of a cross reactive immune response  including bactericidal antibodies against N. gonorrhoeae is inherent and necessarily flows from the administration of the same composition to the same subject.
Claims 15, 17, 19, 22, 24, 25: The method steps of Report et al will also inherently induce the cross reactive immune response comprising a CD4+ T cell response against N. gonorrhoeae wherein the CD4+ T cell response comprises a Th1 profile, wherein administration increases the level of Interferon-gamma (IFN-y) as compared to administration of a control without the OMVs, wherein the CD4+ T cell response comprises a Th17 profile, wherein administration increases the level of Interleukin-17 (IL-17) as compared to administration of a control without the OMVs, wherein the CD4+ T cell response comprises a Th0 profile, wherein administration increases the level of Interleukin-2 (IL-2) and tumor necrosis factor (TNF) as compared to administration of a control without the OMVs, wherein the cross-reactive immune response comprises inducing bactericidal antibodies against Neisseria gonorrhoeae. Claims 24-25. The method step of the Report will also inherently prevent N. gonorrhoeae in the subject – the three doses of vaccine includes the booster doses.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 7 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meningococcal B Immunisation Evaluation Final Report CBG Health Research November 2006 retrieved 11/7/2022  from https://www.health.govt.nz/system/files/documents/publications/menzb-implementation-evaluation-nov06.pdf on   hereinafter “Report”
as evidenced by  Dehne et al. Sexually Transmitted Infections Among Adolescents The Need for Adequate Health Services. World Health Organization 2005, 93 pages, cited previously and as evidenced by Oster et al. Vaccine 23 (2005) 2191-2196 in view of Oster et al. US 2008/0063665 3/13/08 cited previously.
Report et al as evidenced by Dehne et al and as evidenced by Oster et al  (2005) is set forth above but does not disclose that the subject is co-immunized against human papillomavirus (HPV) and does not disclose the MENZB is administered intramuscularly.
Oster et al (2008)  disclose a method of administering to subject an immunogenic composition comprising meningococcal outer membrane vesicles (OMV) and a method of preparing said OMV. See paragraph 10, 17-20. Oster et al disclose that the OMV could obtained from strain NZ98/254. See paragraph 33. The immunogenic composition may or may not comprise thiomersal and the composition comprises an aluminum salt adjuvant. See paragraph 32-33. The immunogenic composition is administered by intramuscular injection. See paragraph 43.
Oster et al (2008) disclose co-immunization with human papilloma virus. See paragraph 52, 65 and 66.
With regard to claim 7, it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have administered the MENZB to the subject of Report et al by intramuscular injection, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Oster et al (2008) disclose that the OMV can be administered by intramuscular injection.
With regard to claim 12,  it would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of the invention to have co-immunized the  subject of  Report against human papillomavirus thus resulting in the instant invention with a reasonable expectation of success.  The motivation to do so is that Oster (2008) disclose that co-immunization of OMV from MZ98/254 with human papillomavirus.


Claim(s) 1,  13, 24, 25 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Meningococcal B Immunisation Evaluation Final Report CBG Health Research November 2006 retrieved 11/7/2022 from https://www.health.govt.nz/system/files/documents/publications/menzb-implementation-evaluation-nov06.pdf on 11/7/2002  hereinafter “Report”
as evidenced by  Dehne et al. Sexually Transmitted Infections Among Adolescents The Need for Adequate Health Services. World Health Organization 2005, 93 pages, cited previously as evidenced by Oster et al. Vaccine 23 (2005) 2191-2196 in view of Gaafar et al. US 4186182 1/29/1980 cited previously.
Report et al as evidenced by Dehne et al and as evidenced by Oster et al is set forth above but does not disclose  the subject is seropositive for N. gonorrhoeae.
	Gaafar et al disclose that a serological method for detecting antibodies in a blood sample can be used to demonstrate that an individual is currently suffering from gonorrhoeae. See column 1 lines 51-55.
	It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Report  et al so that the MENZB is administered to any 18-19 year old seropositive for N. gonorrhoeae, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Gaafar et al disclose that an individual currently suffering from gonorrhoeae is diagnosed serologically and thus a subject diagnosed as such would also be in need of having being immunized against N. meningitidis  as the 4MENZB immunizes against N. meningitidis.
Allowable Subject Matter
Claims 11, 26, 27 and 29 (treat Neisseria gonorrhoeae) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Status of Claims
Claims 1, 4-7, 9, 12-13, 15, 17, 19, 22-25, and 28 are rejected. Claims 11, 26-27 and 29 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645